Citation Nr: 1012775	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-12 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a respiratory 
disorder, claimed as bronchitis and emphysema, to include as 
due to asbestos exposure.

(The issue of entitlement to service connection for prostate 
cancer, claimed as due to exposure to an herbicidal agent, 
will be contemporaneously addressed in a separate Board 
decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
January 1959.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

With respect to the issue of entitlement to service 
connection for a respiratory disorder, to include bronchitis 
and emphysema, claimed as due to asbestos exposure, a 
hearing was held in July 2009, by Mark W. Greenstreet, a 
Chief Veterans Law Judge, in Lincoln, Nebraska.  Another 
hearing was held in October 2009, by means of video 
conferencing equipment with the Veteran sitting in Lincoln, 
Nebraska, before David L. Wight, an Acting Veterans Law 
Judge, sitting in Washington, DC.  Chief Veterans Law Judge 
Greenstreet and Acting Veterans Law Judge Wight were 
designated by the Chairman to conduct these hearings 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2002), and 
are included in the panel of judges rendering the 
determination in this case.  Transcripts of the hearing 
testimony are in the claims file.

The issue of entitlement to service connection for prostate 
cancer, to include as due to exposure to herbicidal agents, 
will be contemporaneously addressed in a separate Board 
decision.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.



REMAND

Historically, the Veteran served on active duty from 
September 1954 to January 1959.  In July 2007, the Veteran 
submitted a claim of entitlement to service connection for a 
respiratory disorder, to include as due to exposure to 
asbestos while serving aboard the U.S.S. Hornet and the 
U.S.S. Wasp.  Specifically, while on board these ships, the 
Veteran asserted that he was exposed to asbestos-wrapped 
pipes; was required to chip paint off of "everything"; wore 
asbestos gloves to handle the expended shells from a 5-inch 
gun; slept beneath pipes wrapped in asbestos; worked in an 
armory; and saw asbestos dust in the air.  After the 
Veteran's claim was denied in November 2007, he perfected an 
appeal.  During the pendency of this appeal, the Veteran 
asserted that his then current respiratory disorder was also 
related to inservice exposure to chemicals, including 
aviation fuel and cleaning products.  The Board remanded 
this claim in July 2009 because the Veteran requested a 
hearing before a member of the Board.  See 38 C.F.R. §§ 
20.700, 20.704 (2009).  After the requested hearing was 
conducted, the claim was certified to the Board for 
appellate review.

VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 
7.21, provides guidance in adjudicating asbestos-related 
claims.  The guidelines provide that the latency period for 
asbestos-related diseases varies from 10-45 years or more 
between first exposure and development of disease. M21-1, 
part VI, para. 7.21(b)(1) and (2).  It is noted that an 
asbestos-related disease can develop from brief exposure to 
asbestos or as a bystander.  The guidelines identify the 
nature of some asbestos-related diseases.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract. See M21-1, part VI, para. 7.21(a)(1).

Given the nature of the Veteran duties aboard the U.S.S. 
Hornet and the U.S.S. Wasp, VA concedes that he was at least 
minimally exposed to asbestos during his active duty 
service.

Although the Veteran underwent a VA examination in May 2008, 
the Board finds that further development of this claim would 
be helpful in adjudicating this matter.  In particular, it 
is not clear whether radiographic studies performed during 
the course of this appeal were conducted or interpreted by a 
certified B-reader radiologist.  A "B reader" radiologist is 
one certified by examination to read and grade asbestos 
films.

The United States Court of Appeals for Veterans Claims has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Littke v. Derwinski, 
1 Vet. App. 90, 93 (1990) (noting that remand may be 
required if record before the Board contains insufficient 
medical information for evaluation purposes); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  As such, the Board finds 
that a remand is warranted in order to supplement the 
medical evidence of record.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for any lung disorder during 
the course of this appeal.  The RO must 
then obtain copies of the related 
treatment records that are not already in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) give the Veteran an 
opportunity to respond.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a comprehensive 
examination, conducted by a pulmonologist, 
to determine the nature and etiology of 
any found lung disorder.  The claims 
folder and a copy of this remand must be 
made available to the examiner(s) for 
review in conjunction with the 
examination. 

All pertinent symptomatology and findings 
must be reported in detail.  All indicated 
tests and studies must be performed, which 
must include appropriate X-ray studies to 
be reviewed by a designated "B reader" 
radiologist (i.e., one certified by 
examination to read and grade asbestos 
films) and a copy of the "B reader's" 
report must be included in the claims 
files.

The examiner must review all the evidence 
of record, including the Veteran's service 
treatment records.  After a review of the 
entire evidence of record including any 
report generated by the "B reader", the 
examiner must render an opinion as to 
whether any currently diagnosed lung 
disorder was incurred in or due to the 
Veteran's active military service, to 
include exposure to asbestos and/or 
chemicals.  

A complete rationale for any opinion 
expressed, to include citation to specific 
medical documents in the claims file and 
supporting clinical findings, must be 
included in the examination report.  If 
the examiner cannot provide the requested 
opinions without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling the examination was sent 
to the Veteran's last known address.  
Documentation must also be obtained and 
associated with the Veteran's claims file 
that indicates whether any notice that was 
sent was received or returned as 
undeliverable.

4.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If the benefit sought remains denied, a 
Supplemental Statement of the Case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

	(CONTINUED ON NEXT PAGE)



No action is required by the Veteran until he receives 
further notice; however, the 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






___________________________
____
DAVID L. WIGHT
Acting Veterans Law Judge, 
Board of Veterans' Appeals

___________________________
____
MARK W. GREENSTREET
Chief Veterans Law Judge, 
Board of Veterans' Appeals




___________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

